DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-27 are pending, of which claims 21-25 are rejected under 35 U.S.C. 101.

Claims 1-10 and 18-20 are amended.
Claims 11-17 are canceled.
Claims 21-27 are newly added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




As per claim 21, a "computer-readable storage media" is being cited. However, it appears from the specification (Paragraph 0097); applicant defines computer-readable storage media may include, but not limited to, RAM, ROM, EEPROM, flash memory … examiner interprets this definition as including non-tangible medium such as magnetism or light and not only limiting to existing medium. As per specification, refers to the applicant intent that the medium goes beyond hardware listed in the specification and can be non-tangible medium such as magnetism and any other discoveries in the future. Since such a medium, signal or carrier that the term "medium to encode desired information " referred to may take many forms, including, but not limited to, non-volatile, volatile, and transmission media. As such, claim 21 as written and in view of Applicant's disclosure Paragraph 0097, is not limited to a statutory subject matter and is therefore non-statutory. Examiner suggest applicant to amend “computer-readable storage media” as “non-transitory computer-readable storage media” to overcome the rejection.

The dependent claims 22-25 included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Allowable Subject Matter
:  The claims 1-10, 18-20 and 26-27 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims.
When taken into context the claim as a whole were not uncovered in the prior art, even further the dependent claims are allowed as they depend upon the allowable independent claim.

Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159